Case 3:18-cv-02375-BAS-JLB Document 10 Filed 12/13/18 PageID.45 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT

 8                     SOUTHERN DISTRICT OF CALIFORNIA

 9
       NICHOLAS WRIGHT,                               Case No. 18-cv-2375-BAS-JLB
10
                                       Plaintiff,     ORDER GRANTING MOTION
11                                                    TO DISMISS
12             v.                                     [ECF No. 9]
13     GENESIS FS CARD SERVICES,
       INC. d/b/a BANKCARD SERVICES,
14                                  Defendant.
15
16         Plaintiff Nicholas Wright has filed a Notice of Voluntary Dismissal. (ECF
17   No. 9.)    Because Defendant Genesis FS Card Services, Inc. has filed an answer,
18   (ECF No. 4), Plaintiff may not dismiss his action with a notice of dismissal. See Fed.
19   R. Civ. P. 41(a)(1)(A)(i). Thus, the Court construes Plaintiff’s notice as a motion for
20   dismissal. Good cause appearing, the Court GRANTS the Motion and DISMISSES
21   the action in its entirety. The Clerk is instructed to close the file.
22         IT IS SO ORDERED.
23
24   DATED: December 13, 2018
25
26
27
28

                                                –1–                                   18cv2375
